UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RANDY FERNANDEZ,                                                       :
                                    Plaintiff,                         :
                                                                       :    19-CV-4021 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
                                                                       :
CITY OF NEW YORK, OFFICER CHOPRA, and                                  :
CAPTAIN GRIFFIN,                                                       :
                                                                       :
                                      Defendants.                      :
                                                                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On November 27, 2019, Defendants City of New York and Officer Chopra filed a letter

in advance of the initial pretrial conference scheduled for tomorrow, December 2, 2019, in which

they assert that Plaintiff’s complaint should be dismissed because, among other things, he signed

two General Releases on November 5, 2019, waiving all claims asserted in the present action.

See ECF No. 18. In light of that, the initial pretrial conference is ADJOURNED sine dine.

        It is hereby ORDERED that, no later than December 16, 2019, Defendants shall file a

formal motion pursuant to Rule 12(c) of the Federal Rules of Civil Procedure that is limited to

the question of whether Plaintiff released the claims he asserts in the present suit. Plaintiff shall

file any opposition to Defendants’ motion by January 15, 2020, by mailing it to the Pro Se

Intake Unit, 40 Centre Street, Room 105, New York, NY 10007. Defendants’ reply, if any, shall

be filed by January 19, 2020. At the time any reply is filed, Defendants shall supply the Court

with one courtesy hard copy of all motion papers by mailing or delivering them to the United

States Courthouse, 40 Centre Street, New York, New York.
       The Clerk of the Court is directed to mail a copy of this Order to the Plaintiff at the

following address and to update the docket to reflect this address:


                              Randy Fernandez DIN: 19-R-0955
                              Hale Creek ASACTC
                              P.O. Box 950
                              Johnstown, New York 12095

       SO ORDERED.

Dated: December 2, 2019                    ____________________________________
       New York, New York                           JESSE M. FURMAN
                                                 United States District Judge
